IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CAM HERRING,                                    §
                                                    §
          Petitioner Below,                         §   No. 22, 2022
          Appellant,                                §
                                                    §   Court Below: Superior Court
          v.                                        §   of the State of Delaware
                                                    §
    KATHLEEN JENNINGS,                              §   C.A. No. N21M-06-019
                                                    §
          Respondent Below,                         §
          Appellee.                                 §
                                                    §

                                Submitted: February 4, 2022
                                Decided:   February 17, 2022

                                        ORDER

         On January 18, 2022, the appellant, Cam Herring, filed this appeal from a

Superior Court order dated and docketed on December 15, 2021, that granted a

motion to dismiss his petition for a writ of mandamus. A notice of appeal must be

timely filed to invoke the Court’s appellate jurisdiction.1 Under Supreme Court Rule

6(a)(i), a timely notice of appeal should have been filed on or before January 14,

2022. On January 19, 2022, the Senior Court Clerk issued a notice directing Herring

to show cause why this appeal should not be dismissed as untimely filed. On January

24, 2022, the Court received the certified mail receipt indicating that the notice to

show cause had been delivered. A timely response to the notice to show cause was


1
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
due on or before February 3, 2022. The appellant having failed to respond to the

notice to show cause within the required ten-day period, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice




                                         2